DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see page 7, filed 29 April 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 7-11, 13-19, and 21-25 has been withdrawn. 

Allowable Subject Matter
Claims 8-11, 13-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 8 and 17 each require at least a method comprising: performing a first scan, with at least a first scanner, of an interior shape of a cavity, comprising: inflating an inflatable membrane with a medium, wherein the inflating of the inflatable membrane conforms an exterior surface of the inflatable membrane to the interior shape of the cavity; generating light from an emitter to at least illuminate an interior surface of the inflatable membrane; detecting, at a detector, light from the interior surface of the inflatable membrane, the light comprising a first optical wavelength and a second optical wavelength; actuating, between an extended position and a retracted position, a 
The prior arts on record teach the following: a method comprising: performing a first scan, with at least a first scanner, of an interior shape of a cavity, comprising: inflating an inflatable membrane with a medium, wherein the inflating of the inflatable membrane conforms an exterior surface of the inflatable membrane to the interior shape of the cavity; generating light from an emitter to at least illuminate an interior surface of the inflatable membrane; detecting, at a detector, light from the interior surface of the inflatable membrane, the light comprising a first optical wavelength and a second optical wavelength; and generating, at a processor, a first electronic representation of the interior shape, the generating being based at least on the detected light; performing a second scan of a second shape proximate to the cavity, the second scan of the second shape generating a second electronic representation of the second shape; modifying, at 
However, none of the prior arts disclose actuating, between an extended position and a retracted position, a scanning tip, the scanning tip comprising the emitter and the detector and the scanning tip being actuated during the generation and detection of the light in combination with the other features as stated in claims 8 and 17. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426